CRAWLEY, Judge,
concurring specially.
I write to point out that Rule 59(g), Ala. R. Civ. P., states that Rule 59 motions “shall not be ruled upon until the parties have had opportunity to be heard thereon.” Rule 59(g) has not been interpreted to require a hearing in every case. Historic Blakely Authority v. Williams, 675 So.2d 350, 352 (Ala.1995) (holding that “the denial of a postjudgment motion without a hearing thereon is harmless error, where (1) there is ... no probable merit in the grounds asserted in the motion, or (2) the appellate court resolves the issues presented therein, as a matter of law, adversely to the movant, by application of the same objective standard of review as that applied in the trial court”). In this case, there is probable merit in the grounds of the motion; thus, the trial court is required by Rule 59(g) to hold a hearing on the motion.